Citation Nr: 0127196	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  97-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran has verified active military service from January 
1991 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran completed high school.

3.  The veteran has work experience as a corrections officer, 
a rental clerk, a construction worker and a surveyor's 
helper; he last worked in September 1992.  

4.  The veteran's service connected disabilities are a back 
disability, rated 60 percent disabling, and a psychiatric 
disability, rated 10 percent disabling; the combined 
disability evaluation is 60 percent.

5.  The veteran's service connected disabilities alone do not 
render the veteran unable to secure or follow a substantially 
gainful occupation.  


CONCLUSION OF LAW

The veteran is not unemployable by reason of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 3.159, 3.340, 4.16, 4.18, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at lest one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  

In the veteran's case, service connection is currently in 
effect for discogenic disease L4-L5, status post lumbar 
laminectomy residuals of lumbosacral radiculopathy, lumbar 
spondylosis.  The current disability evaluation of 60 
percent, effective from September 1991, was assigned in a 
December 1997 RO decision implementing a July 1996 Board 
decision.  The veteran is also service-connected for 
"anxiety disorder, not otherwise specified, with one 
depressive features (sic)".  This condition is currently 
assigned a 10 percent rating.  The combined disability 
evaluation is 60 percent.  See 38 C.F.R. § 4.25, Table I 
(2001).  

The schedular criteria for a total rating based on individual 
unemployability have not been satisfied in this case.  The 
veteran has two disabilities, at lest one that is rated at 40 
percent or more.  But, there is not sufficient additional 
service-connected disability to bring the combination to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Although the veteran cannot prevail on a schedular basis, he 
may prevail under extraschedular considerations.  It is 
important to note that the Court has held that a veteran's 
advancing age and non-service connected disabilities may not 
be considered in the determination of whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability.  For a veteran to prevail on a claim based 
on unemployability, it is necessary that the record reflect 
some factor that places the claimant in a different position 
than other veterans with the same disability rating.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating of itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  I have reviewed the record and find that the 
veteran's service-connected disabilities do not preclude him 
from engaging in substantially gainful employment, for the 
reasons discussed below.  

Turning my attention to the service-connected disabilities, I 
will first address the pertinent evidence of their current 
nature and severity.  As noted above, the veteran's service-
connected back disability is currently classified as 
discogenic disc disease L4-L5, status post lumbar 
laminectomy, residuals lumbosacral radiculopathy, lumbar 
spondylosis.  

Medical reports show that magnetic resonance imaging in July 
1994 show that the veteran was status post left L3-L4 
laminectomy with diffuse posterior bulging of the L3-L4 disc.  
The report of the September 2000 examination shows that the 
veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  He reported that his 
back pain was constant, of approximately moderate intensity 
and with radiation of pain into the left lower extremity.  He 
denied fecal or urinary incontinence.  He reported that 
abrupt movement precipitated the pain, and that pain was 
alleviated by bed rest and lying in a prone position.  The 
veteran was noted to use Canadian crutches and a lumbosacral 
corset.  It was also noted that he stated that he could not 
do yard work or any exercises.  On physical examination, the 
veteran was noted to have 30 degrees of flexion, 5 degrees of 
extension, 7 degrees of lateral bending, bilaterally, and 15 
degrees of rotation, bilaterally.  The veteran was noted to 
have spasm and tenderness to palpation of the lumbosacral 
spine at the levels from L1 to S1.  No postural deformities 
were noted in the spine.  An examination of the musculature 
of the back showed a midline surgical scar from L4 to S2 
levels. Neurological examination showed diminution of 
strength in the left quadriceps and left tibialis anterior -
4.5/5.  The rest of the muscles tested in the lower extremity 
were 5/5.  Deep tendon reflexes were +1 patellar and Achilles 
bilaterally.  Straight leg raising tests were painful at 40 
degrees.  The recorded diagnoses were status post lumbar 
laminectomy, lumbar spondylosis, residual lumbosacral 
radiculopathy and lumbar myositis.  

As for the service-connected psychiatric disorder, I note 
that the veteran's service-connected mental disorder is 
classified as generalized anxiety disorder.  A September 2000 
examination shows that the veteran reported that he loses 
control of his nerves at times and takes medication for his 
condition.  He also reported that he has had anxiety 
reactions when driving.  On mental status evaluation he was 
observed to have a slightly anxious mood.  His attention, 
concentration and impulse control were described as "good".  
He was also noted to have "fair" memory, insight and 
judgment.  He was well oriented, his speech was clear and 
coherent, and his Global Assessment Functioning score was 65.  
At this level of functioning, individuals are noted to be 
with some mild symptoms (i.e., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school (e.g., few friends, conflicts 
with peers of co-workers).  

The veteran attempted to describe the degree of service-
connected disability at a hearing in May 1998.  He then 
testified that he was receiving treatment once or twice a 
month.  He testified that his family helped him with chores 
around the house, but that he was able to clean the house for 
the most part and to prepare his own meals.  He reported an 
employment history including a corrections officer, a 
surveyor's helper, a rental clerk for a car rental agency, 
and a construction worker.  

Application for benefits, received in January 1997, shows 
that the veteran completed high school and last worked in 
September 1992, reportedly due to the severity of his back 
disability.  In addition, he testified that he took courses 
at the Universidad Mudial de Bayamon; however, when the 
institution went bankrupt, he lost the credits.  He reported 
that he had been taking courses in criminology and police 
science.  

While the veteran testified that he requires routine 
treatment for his service-connected disabilities, the 
clinical record does not show that he has required frequent 
hospitalization for his service connected disabilities.  Nor 
does the record reveal that he has been required to have 
routine therapy or outpatient treatment that would result in 
disruption of his schedule to an inordinate degree.  

In this case, the record does not reflect some factor or 
special circumstance that would place the veteran in a 
different position than any other veteran rated as 60 
percent.  The veteran is advised that an evaluation of 60 
percent is of itself an acknowledgment that the service-
connected disabilities have a negative impact on the 
veteran's ability to work.  However, the record does not 
support a finding of unemployability.  The veteran is advised 
once again that factors such as advancing age, or 
intercurrent disability may not be considered in determining 
entitlement to a total disability rating.  38 C.F.R. § 4.19.  
In view of the forgoing, the preponderance of the evidence is 
against the claim of entitlement to a total rating based on 
unemployability, as the veteran is not shown to be precluded 
from engaging in substantially gainful employment by reason 
of his service-connected disabilities.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate her claim.  In particular, I note that VA has 
obtained records in the custody of VA.  Pursuant to the 
veteran's testimony at the May 1998 RO hearing, the hearing 
officer, in July 2000, requested all of the outpatient 
treatment records from neurosurgery and the mental health 
clinics from January 1997 through September 2000.  These 
reports were obtained and associated with the veteran's 
claims folder.  In addition, the veteran was afforded current 
examinations in September 2000.  

The veteran has been afforded the proper notices concerning 
how to prevail on the issue of entitlement to higher ratings.  
For example, the statement of the case and the supplemental 
statements of the case provided a list of the evidence 
considered, the statement of facts, law and regulations and 
reasons and bases for the denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, by a July 2001 
letter, he was informed of the type of evidence needed to 
establish the benefit sought, the information or evidence 
needed from him to assist his claim, and the personnel to 
contact for further assistance.  By the same letter, the 
veteran was advised of additional opportunity to submit 
additional evidence.  No additional evidence has received 
from the veteran nor has he identified evidence that is 
available that has not been associated with his claims 
folder.  In view of the above, the Board finds that the 
notification and duty-to-assist provisions of the VCAA have 
been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107 (West 1999 & Supp. 2001); 
38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

